Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-2, 6-7, 9-10, 15-16, 19-21, 24-25, 28-29, 31-33, 36 and 55 are pending. 

Claim objections
Claim 7 is objected to because of the following informalities:  A full name of “IWMD” in line 2 should be given for clarification and then use its acronym thereafter. 
 
	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 28-29, 31 and 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All the dependent claims are included.
In the following recitations: “saline in a concentration from about 0.6% w/v to about 1.5% w/v” in lines 1-2 of claim 24 and lines 6-7 of claim 55 and “saline is present at a concentration from about 0.7% w/v to about 1.2% w/v” in lines 2-3 of claim 29, it is unclear whether the concentration refers to the percentage of NaCl present in saline or the concentration of saline solution including NaCl and Water based on the total amount of the oxygen therapeutic composition.  Saline (also known as saline solution) is a mixture of sodium chloride (NaCl) and water. The specification discloses that saline is used as osmolyte and as ionic species (see [0039] and [0040]).  Thus, it is ambiguous which concentration is meant by Applicant. Clarification is required. For the examination purpose, it is interpreted to be “the concentration of NaCl”.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 15-16, 19-20, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110306581 (hereafter, RAPOPORT) in view of US 20100298445 (hereafter, WEERS). 
RAPOPORT teaches a perfluorocarbon emulsion for use as an artificial oxygen carrier, comprising: a) a dispersed phase including a perfluorocarbon such as perfluoropentane, perfluorohexane and perfluorooctyl bromide, and an emulsion stabilizer (surfactant), said emulsion stabilizer including primarily a poly(ethylene oxide) block copolymer; and b) a continuous aqueous phase (water) (abstract, [0030], [0033], claims 1 and 8).
RAPOPORT disclose that the perfluorocarbon emulsions may further include optional additives such as colloid-osmotic (oncotic) pressure control agents, viscosity control agents (viscogen), drugs, antibiotics, steroids, or the like so that the perfluorocarbon emulsions can be administered to a host for in vivo delivery of oxygen ([0041]). 
RAPOPORT specifically disclose that stable emulsions were prepared by sonicating a mixture of perfluorocarbon (PFC) and PEO-b-PCL stabilizer (poly(ethylene oxide)-block-poly(ε-caprolactone) copolymer  (surfactant) in phosphate buffered saline (PBS) (Example 1, [0045]-[0045]). The composition is free of sucrose and viscogen as recited in claims 20 and 31.
RAPOPORT further teaches that the disperse phase has a droplet size can generally range from about 100 nm to about 800 nm, and most often from about 200 nm to about 500 nm ([0037]), which fall within the range of claims 7 and 28.
RAPOPORT also teaches that it can be desirable that the composition be substantially free of phospholipids which have a significantly lower stability than the above block copolymers and the poly(ethylene oxide) block copolymer can also be biodegradable sufficient to prevent long-term accumulation of the same in tissues of a host, e.g. liver, etc. ([0031]).
In addition, RAPOPORT teaches that a method of delivering oxygen to biological tissue can include exposing the biological tissue to the perfluorocarbon emulsion such as by mixture with a perfusion bioreactor medium, injection, encapsulating cells in gels containing the perfluorocarbon emulsion, culture media, gel, matrix materials, and the like ([0042]).
RAPOPORT does not specifically disclose the osmolality of the emulsion being in the range from about 200-500 or 275-305 mOsm/kg. In addition, Also, RAPOPORT does not teach the use of the perfluorocarbon emulsions for treating sickle cell disease as recited in claim 36.  
WEERS teaches a stable fluorocarbon emulsion for in vivo oxygen delivery in human patients and its use as sick cell anemia treatment wherein the emulsion comprises fluorocarbon such as perfluorooctyl bromide (PFOB, fluorocarbon containing 8 carbon), surfactant such as fluorinated surfactants and lecithin-based surfactants, an aqueous solution of sodium salts such as sodium chloride (saline) (abstract, claim 1, [0075], and [0088]). WEERS further teaches that fluorocarbon particles of a median particle diameter of 0.18 µm are formed (claim 15 nad [0075]). WEERS further disclose that osmotic agents, buffers and chelators may be included in the continuous phase to maintain osmolarity and pH to promote physiological acceptability ([0085]). WEERS specifically disclose 58%/2% w/v PFOB/PFDB emulsion has an osmolality of 300 to 310 mOsm/kg, a pH of 7.0 to 7.2 and a viscosity of approximately 4 cPoise ([0105]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at perfluorocarbon emulsions having the claimed osmolality because RAPOPORT teaches that perfluorocarbon emulsions may further include optional additives such as colloid-osmotic (oncotic) pressure control agents and  viscosity control agents (viscogen) for in vivo delivery of oxygen (e.g., injection) and WEERS teaches a stable fluorocarbon emulsion suitable for in vivo oxygen delivery in human patients which have an osmolality of 300 to 310 mOsm/kg.  The skilled artisan would have been motivated to prepare the emulsion of RAPOPORT to have physiologically acceptable osmolality (300 to 310 mOsm/k g) for treating sickle cell disease as taught by WEERS on the reasonable expectation that such perfluorocarbon emulsion could be administered to a human patient for in vivo delivery of oxygen (e.g., injection) in treatment sickle cell disease. One having ordinary skill in the art would have been motivated at the time of the invention was made to combine these references and make the modification because they are drawn to the same technical fields (the use of perfluorocaron for oxygen delivery), and pertinent to the problem which applicant concerns about. MPEP 2141.01(a). 

Claims 9-10, 15-16. 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110306581 (hereafter, RAPOPORT) in view of US 20100298445 (hereafter, WEERS) in further view of US 20060058238.  
RAPOPORT and WEERS as applied supra is herein applied for the same teachings in their entirety.  
RAPOPORT and WEERS does not specifically disclose polyether such as polyethylene glycol and polyol such as maltitol and sucrose as viscosity modifying agent (viscogen) recited in claims 9-10, 15-16, 19, and 21.
However, it was well known in the art that polyether such as polyethylene glycol and polyol such as maltitol and sucrose are examples of suitable rheology modifiers to increase viscosity of the preparation (viscosity modifying agent) as evidenced by US 20060058238 ([0332]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use those known viscosity modifying agents such polyethylene glycol, polyol such as maltitol and sucrose, or their mixture for perfluorocarbon emulsions because RAPOPORT already teaches and suggest the addition of any suitable viscosity control agents to the perfluorocarbon emulsions for in vivo delivery of oxygen. Generally, it is prima facie obvious to select a known material for incorporation into a composition based on its recognized suitability for its intended use. See MPEP 2144.07. 
 
Claims 24-25, 28-29, 31 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110306581 (hereafter, RAPOPORT) in view of US 20100298445 (hereafter, WEERS) in further view of US 20010023262 (hereafter, RAYNOLDS).  
RAPOPORT and WEERS as applied supra is herein applied for the same teachings in their entirety.  
RAPOPORT and WEERS do not specifically disclose the use of saline at the claimed concentration range in claims 24-25, 28-29, 31 and 55.
However, RAYNOLDS teaches that the aqueous medium for fluorocarbon emulsion may comprise electrolytes which are present at concentrations that are sufficient to obtain an isotonic emulsion and typically, the aqueous electrolyte solution contains at least about 0.90 gram of electrolyte per liter of water (0.9%) for injection (0027). RAYNOLDS further teaches that examples of suitable electrolytes comprise at least one member selected from the group of sodium chloride, potassium chloride, dibasic sodium phosphate, sodium bicarbonate, hydrated sodium citrate, hydrated calcium chloride, hydrated magnesium chloride, among others and for example, an aqueous electrolyte solution is obtained by preparing a buffered saline solution, e.g., about 7.4 g NaCl (0.74%) and 2.3 g NaHCO3 per liter (0.74%) (abstract and [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an aqueous phase containing electrolytes at concentrations that are sufficient to obtain an isotonic emulsion such as a isotonic saline (0.9%) as taught by RAYNOLDS for in vivo use (e.g., injection) of perfluorocarbon emulsions since RAPOPORT already teach the use of phosphate buffered saline as au aqueous phase for perfluorocarbon emulsions and the perfluorocarbon emulsions may further include optional additives such as colloid-osmotic (oncotic) pressure control agents so that the perfluorocarbon emulsions can be administered to a host for in vivo delivery of oxygen ([0041]).  The skilled artisan would have been motivated to prepare the emulsion of RAPOPORT to have physiologically acceptable tonicity by using isotonic saline solution as aqueous phase for treating sickle cell disease as taught by WEERS on the reasonable expectation that such perfluorocarbon emulsion could be injected to a human patient for in vivo delivery of oxygen in treatment sickle cell disease. One having ordinary skill in the art would have been motivated at the time of the invention was made to combine these references and make the modification because they are drawn to the same technical fields (the use of perfluorocarbon for oxygen delivery), and pertinent to the problem which applicant concerns about. MPEP 2141.01(a). 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110306581 (hereafter, RAPOPORT) in view of US 20100298445 (hereafter, WEERS) in further view of US 20030120204 (hereafter, UNGER).  
RAPOPORT and WEERS as applied supra is herein applied for the same teachings in their entirety.  
RAPOPORT and WEERS does not specifically disclose PEG-telomer B (PTB) in Claim 33. However, it was known in the art that fluorosurfactants include Telomer B surfactants which are pegylated (i.e., which have at least one polyethylene glycol group attached thereto), also known as PEG-Telomer B and have been used as stabilizing materials for oxygen delivery agents or blood substitutes comprising perfluorocarbon as evidenced by UNGER (abstract, [0019], [0077], and [0078]).
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use PEG-Telomer B as a surfactant for perfluorocarbon emulsions because RAPOPORT already teaches and suggest the use of PEG based surfactant and PEG-Telomer B was a known surfactant for stabilizing perfluorocarbon composition. Also. WEERS teaches the use of fluorinated surfactants for perfluorocarbon emulsions. Generally, it is prima facie obvious to select a known material for incorporation into a composition based on its recognized suitability for its intended use. See MPEP 2144.07. 
  
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-7, 9-10, 15-16, 19, 21, 24-25, 28-29, and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-6 of US patent 8822549 in view of WO 2016/097130 ((cited in IDS filed on 2/9/2020).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to an oxygen therapeutic composition in emulsion, comprising: dodecafluoropentane; sucrose (viscogen); glycerol; propylene glycol; water, buffer, dipalmitoylphosphatidylcholine; and dipalmitoylphosphatidylethanolamine with covalently linked poly(ethylene glycol) molecular mass 5000 (surfactant). The claims of the patent do not specifically disclose the osmolality of the emulsion being in the range from about 200-500 or 275-305 mOsm/kg.  It was known in the art that it is preferable for the injected solution to be iso-osmolar, such that its osmolality lies within the physiological range of osmolality of blood, typically between 285 and 310 mOsmol per kg. Typically, iso-osmolar saline (e.g. 0.9% NaCl) solutions are the first choice of aqueous vehicle for injection as evidenced by WO 2016/097130 (p5, lines 6-8 and 12-14 and p16, lines 1-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at perfluorocarbon emulsions having the claimed osmolality for in vivo use of the oxygen therapeutic emulsion (e.g., injection).  The skilled artisan would have been motivated to prepare the emulsion having an osmolality similar or close to the physiological range of osmolality of blood (e.g., 285 and 310 mOsmol per kg) as evidenced by WO 2016/097130 so that it would be suitable for in vivo use (e.g., injection) of the composition. Also, it would have been obvious to use iso-osmolar saline solution (0.9%) as aqueous medium for the oxygen therapeutic emulsion on the reasonable expectation that the resulting emulsion would have an osmolality similar or close to the physiological range of osmolality of blood as taught by WO 2016/097130.    
As such, the instant claims would have been obvious over the claims of the patent.

Claims 24-25, 28-29, and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US patent 11304899 in view of WO 2016/097130 (cited in IDS filed on 2/9/2020). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the patent are drawn to a fluorocarbon nanoemulsion comprising: perfluorohexane and one or more surfactants selected from perfluoro-n-hexyl-oligoethyleneoxy-alcohols, wherein 99% of the particles are measured to have particle diameters of less than or equal to 400 nm. The claims of the patent do not specifically disclose the osmolality of the emulsion being in the range from about 200-500 or 275-305 mOsm/kg and the use of saline.  It was known in the art that it is preferable for the injected solution to be iso- osmolar, such that its osmolality lies within the physiological range of osmolality of blood, typically between 285 and 310 mOsmol per kg. Typically, iso-osmolar saline (e.g. 0.9% NaCl) solutions are the first choice of aqueous vehicle for injection as evidenced by WO 2016/097130 (p5, lines 6-8 and 12-14 and p16, lines 1-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at perfluorocarbon emulsions having the claimed osmolality for in vivo use of the oxygen therapeutic emulsion (e.g., injection).  The skilled artisan would have been motivated to prepare the emulsion having an osmolality similar or close to the physiological range of osmolality of blood (e.g., 285 and 310 mOsmol per kg) as evidenced by WO 2016/097130 so that it would be suitable for in vivo use (e.g., injection) of the composition. Also, it would have been obvious to use iso-osmolar saline solution (0.9%) as aqueous medium for the emulsion on the reasonable expectation that the resulting emulsion would have an osmolality similar or close to the physiological range of osmolality of blood as taught by WO 2016/097130.    
As such, the instant claims would have been obvious over the claims of the patent.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611